— In a negligence action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Westchester County (Isseks, J.), dated January 16, 1984, which denied their motion for a change of venue from Bronx County to Westchester County.
Order affirmed, with costs.
Pursuant to article 5 of the Transportation Corporations Law as in effect at the time the cause of action accrued, and at the time the action was commenced, the defendant corporations were deemed common carriers “as that term is used in the transportation law” (Transportation Corporations Law, §§ 64, 65), and venue was therefore properly placed in Bronx County, the county where the cause of action arose, pursuant to CPLR 503 (subd [c]). Mollen, P. J., Mangano, O’Connor and Lawrence, JJ., concur.